Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 1 of 22




                 EXHIBIT K
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 2 of 22




                   Privacy Impact Assessment
                             for the

                  U.S. Border Patrol
          Digital Forensics Programs
                       DHS/CBP/PIA-053
                           April 6, 2018
                          Contact Point
                          Carla Provost
                           Acting Chief
                    United States Border Patrol
                          (202) 344-3159

                       Reviewing Official
                        Philip S. Kaplan
                     Chief Privacy Officer
                Department of Homeland Security
                         (202) 343-1717
                                                                Defs. 1129
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 3 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 4 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 5 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 6 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 7 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 8 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 9 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 10 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 11 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 12 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 13 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 14 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 15 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 16 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 17 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 18 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 19 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 20 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 21 of 22
Case 1:17-cv-11730-DJC Document 98-11 Filed 06/06/19 Page 22 of 22
